Exhibit 10.2

 

VOTING AND STANDSTILL AGREEMENT

 

This Voting and Standstill Agreement (this “Agreement”) is dated as of September
21, 2016, by and between T2 Biosystems, Inc., a Delaware corporation (the
“Company”), Canon U.S.A., Inc., a New York corporation (the “Investor”).

 

RECITALS

 

A.                                    The Stock Purchase Agreement, dated as of
September 21, 2016, by and between the Company and the Investor (the “Purchase
Agreement”), provides for the issuance and sale by the Company to the Investor,
and the purchase by the Investor, of shares (collectively, the “Purchased
Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”); and

 

B.                                    As a condition to consummating the
transactions contemplated by the Purchase Agreement, the Investor and the
Company have agreed upon certain rights and restrictions as set forth herein
with respect to the Purchased Shares and other securities of the Company
beneficially owned by the Investor and its Affiliates, and it is a condition to
the closing under the Purchase Agreement that this Agreement be executed and
delivered by the Investor and the Company.

 

AGREEMENT

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

SECTION 1.

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Acquisition Proposal” shall have the meaning set forth in Section 2.1(a)(iii).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person;
provided, however, that the Company, any of its subsidiaries or any of the
Company’s other Controlled Affiliates, in each case, will not be deemed
Affiliates of the Investor for purposes of this Agreement.

 

“Agreement” shall have the meaning set forth in the Preamble to this Agreement.

 

“beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the
meaning set forth in Rule 13d-3 under the Exchange Act (a) assuming the full
conversion into, and exercise and exchange for, shares of Common Stock of all
Common Stock Equivalents beneficially owned

 

--------------------------------------------------------------------------------


 

by such Person and (b) determined without regard for the number of days in which
such Person has the right to acquire such beneficial ownership.

 

“Board of Directors” shall mean the Board of Directors of the Company.

 

“Business Day” shall mean a day on which commercial banking institutions in New
York, New York are open for business.

 

“Change of Control” shall mean, with respect to the Company, any of the
following events: (a) any Person or Group is or becomes the beneficial owner,
directly or indirectly, of a majority of the total voting power represented by
all Shares of Then Outstanding Common Stock; (b) the Company consolidates with
or merges into another corporation or entity, or any corporation or entity
consolidates with or merges into the Company, other than (i) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) a majority of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
becomes the beneficial owner, directly or indirectly, of a majority of the total
voting power of all Shares of Then Outstanding Common Stock; (c) the Company
conveys, transfers or leases all or substantially all of its assets to any
Person other than a wholly owned Affiliate of the Company or (d) individuals who
constitute Continuing Directors cease for any reason to constitute at least a
majority of the Board of Directors.

 

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

 

“Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.

 

“Common Stock Equivalents” shall mean any options, warrants or other securities
or rights convertible into or exercisable or exchangeable for, whether directly
or following conversion into or exercise or exchange for other options, warrants
or other securities or rights, shares of Common Stock.

 

“Company” shall have the meaning set forth in the Preamble to this Agreement.

 

“Competitor” shall mean any operating company with an in vitro diagnostics
business or any Affiliate thereof.

 

“Continuing Directors” shall mean the directors of the Company on the date
hereof, and each other director, if in each case, such other director’s
nomination for election to the Board of Directors was recommended by, or whose
appointment to the Board of Directors was approved by, at least a majority of
the other Continuing Directors.

 

2

--------------------------------------------------------------------------------


 

“Control” (including the correlative terms “Controlled by,” “Controlling,” and
“under common Control with”), as applied to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of that Person, whether through the
ownership or voting of securities, by contract or otherwise.

 

“Controlled Affiliate” shall mean, with respect to a Person, an Affiliate of
such Person Controlled by such Person.

 

“Covered Persons” shall have the meaning set forth in Section 4.5.

 

“Disposition” or “Dispose of” shall mean any direct or indirect (a) offer,
pledge (other than pledges in connection with bona fide debt financing
transactions involving a general lien on assets of the Investor), sale, contract
to sell, sale of any option or contract to purchase, purchase of any option or
contract to sell, grant of any option, right or warrant for the sale of, or
other disposition of or transfer of any shares of Common Stock, or any Common
Stock Equivalents, including, without limitation, any “short sale” or similar
arrangement; (b) swap, hedge, derivative instrument, or any other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of shares of Common Stock, whether any such
swap or transaction is to be settled by delivery of securities, in cash or
otherwise; (c) engagement in any short selling of any shares of Common Stock or
Common Stock Equivalents; or (d) publicly-announced intention to effect a
transaction specified in clause (a), (b) or (c).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

 

“Group” shall mean two or more Persons acting as a partnership, limited
partnership, syndicate or other group within the meaning of Section 13(d) of the
Exchange Act.

 

“Initial Designee” shall have the meaning set forth in Section 4.4.

 

“Investor” shall have the meaning set forth in the Preamble to this Agreement.

 

“Investor Designee” shall have the meaning set forth in Section 4.4.

 

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

 

“Modified Clause” shall have the meaning set forth in Section 8.7.

 

3

--------------------------------------------------------------------------------


 

“Non-Controlled Affiliate” shall mean, with respect to a Person, an Affiliate of
such Person that is not a Controlled Affiliate of such Person.

 

“Offered Securities” shall have the meaning set forth in Section 2.2.

 

“Offering Cap” shall mean, with respect to a Public Offering or Private
Placement, the lesser of (i) (A) the total number of Offered Securities to be
sold in such offering multiplied by (B) a fraction, the numerator of which is
the number of shares of Common Stock beneficially owned by the Investor and its
Affiliates as of immediately prior to the closing of such Public Offering or
Private Placement, and the denominator of which is the Shares of Then
Outstanding Common Stock immediately prior to the closing of such offering and
(ii) a number of Offered Securities that would result in the Investor and its
Affiliates beneficially owning 19.9% of the Shares of Then Outstanding Common
Stock immediately after the closing of such offering; provided, however, that
the Investor shall have the right to cure, or to cause a Non-Controlled
Affiliate to cure, within a reasonable time following written notice from the
Company, any inadvertent contravention of the Offering Cap caused by the
beneficial ownership of Common Stock or Common Stock Equivalents by a
Non-Controlled Affiliate of the Investor to the reasonable satisfaction of the
Company; provided, further, that any such contravention of the Offering Cap does
not, based on the reasonable advice of counsel to the Company, violate Rule 5635
of the Nasdaq Listing Rules or applicable law or cause the Company to seek
stockholder approval in relation thereto.

 

“Original Public Acquisition Proposal” shall have the meaning set forth in
Section 2.1(b)(i).

 

“Permitted Issuance” shall mean any issuance by the Company of Common Stock or
Common Stock Equivalents (a) to the Company or a Subsidiary of the Company, (b)
to officers, employees, directors or, consultants of the Company or any of its
Subsidiaries or other eligible participants pursuant to the Company’s Board of
Directors-approved equity incentive plans and the securities issued upon
exercise or conversion thereof, (c) as consideration in a merger or acquisition
of the stock or assets of another Person, (d) upon the occurrence of a stock
split, stock dividend or any subdivision of the Common Stock, or any other
reclassification or other similar recapitalization, (e) pursuant to the
conversion or exchange of any securities of the Company into capital stock of
the Company, or the exercise of any warrants or other rights to acquire capital
stock of the Company, in each case, that are either outstanding on the Closing
Date or that are issued in accordance with Section 2.2 hereof; (f) in connection
with any private placement of warrants to purchase capital stock of the Company
to lenders or other institutional investors (excluding the Company’s
stockholders) in any arm’s length transaction approved by the Board in which
such lenders or investors provide non-convertible debt financing to the Company
or any Subsidiary of the Company; (g) in connection with a joint venture,
strategic alliance or other commercial relationship with any Person (including
Persons that are customers, suppliers and strategic partners of the Company or
any Subsidiary) relating to the operation of the Company’s or any Subsidiary’s
business and for which a primary purpose thereof is not raising capital; or (h)
in connection with any office lease or equipment lease or similar equipment
financing

 

4

--------------------------------------------------------------------------------


 

transaction approved by the Board of Directors in which the Company or any
Subsidiary obtains from a lessor or vendor the use of such office space or
equipment for its business.

 

“Permitted Transfer” shall mean any (a) transfer to a Controlled Affiliate of
the Investor or a parent holding company of Investor, provided that (i) the
Investor shall have, within five (5) days prior to such transfer, furnished to
the Company written notice of the name and address of such permitted transferee,
details of its status as a permitted transferee and details of the shares of
Common Stock and/or Common Stock Equivalents to be transferred, (ii) the
permitted transferee, prior to or simultaneously with such transfer, shall have
agreed in writing to be subject to and bound by all restrictions and obligations
set forth in this Agreement as though it were the Investor hereunder and (iii)
the Investor acknowledges that it continues to be bound by all restrictions and
obligations set forth in this Agreement, (b) transfer with the prior written
consent of the Company, and (c) tender of any Common Stock into a Third Party
Tender Offer or any transfer effected pursuant to any merger, consolidation,
recapitalization or similar transaction consummated by the Company that is
approved by a majority of the Board of Directors.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
trust, unincorporated organization, government or any department or agency
thereof or other entity.

 

“Private Placement” shall have the meaning set forth in Section 2.2.

 

“Proprietary Information” shall mean all information about the Company or any
third party that is furnished by the Company or its Representatives to the
Investor before the date hereof, now or in the future.  Proprietary Information
does not include, however, any information that (a) is or becomes generally
available to the public other than as a result of a disclosure by the Investor,
any of its Affiliates or any of their respective Representatives in violation of
this Agreement; (b) was available to the Investor, any of its Affiliates or any
of their respective Representatives on a non-confidential basis prior to its
disclosure by the Company or its Representatives; (c) becomes available to the
Investor, any of its Affiliates or any of their respective Representatives from
a Person other than the Company or its Representatives who is not known by the
Investor, its Affiliate, or such Representative, as applicable, to be subject to
any legally binding obligation to keep such information confidential; or (d) was
independently developed by the Investor, any of its Affiliates or any of their
respective Representatives without reference to or use of the Proprietary
Information.

 

“Public Offering” shall have the meaning set forth in Section 2.2.

 

“Purchase Agreement” shall have the meaning set forth in the Preamble to this
Agreement, and shall include all appendices, exhibits and schedules attached
thereto.

 

“Purchased Shares” shall have the meaning set forth in the Preamble to this
Agreement, and shall be adjusted for (a) any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (b) any Common
Stock issued as (or issuable upon the exercise of any warrant, right or other
security that is issued as) a dividend

 

5

--------------------------------------------------------------------------------


 

or other distribution with respect to, or in exchange or in replacement of, the
Purchased Shares.

 

“Qualified Investor Designee” shall have the meaning set forth in Section 4.4.

 

“Qualifying Public Acquisition Proposal” shall mean, as it relates to any
Original Public Acquisition Proposal, any proposal, offer, inquiry or indication
of interest (whether binding or non-binding, and whether communicated to the
Company, the Board of Directors or publicly announced to the Company’s
stockholders or otherwise) by a Standstill Party relating to an alternative
Acquisition Proposal.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement by
and between the Company and the Investor of even date herewith.

 

“Replacement Designee” shall have the meaning set forth in Section 4.4.

 

“Representatives” shall mean, as to any Person, its directors, officers,
employees, agents and attorneys.

 

“Restricted Period” shall mean the period commencing on the Closing Date and
ending on the date that is eighteen (18) months thereafter.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Shares of Then Outstanding Common Stock” shall mean, at any time, the issued
and outstanding shares of Common Stock at such time.

 

“Standstill Parties” shall have the meaning set forth in Section 2.1.

 

“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the date that is twenty four (24) months thereafter.

 

“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation more than 50% of the voting stock of which is owned directly or
indirectly by such Person, and any partnership, association, joint venture or
other entity in which such Person owns directly or indirectly more than 50% of
the equity interests or has the power to elect a majority of the board of
directors or other governing body.

 

“Third Party” shall mean any Person other than the Investor, the Company or any
of their respective Affiliates.

 

“Third Party Tender Offer” shall have the meaning set forth in Section 3.3.

 

6

--------------------------------------------------------------------------------


 

SECTION 2.

STANDSTILL AND RIGHTS WITH RESPECT TO CERTAIN OFFERINGS

 

2.1                               Standstill.

 

(a)                                 During the Standstill Period, neither the
Investor nor any of its Controlled Affiliates (collectively, the “Standstill
Parties”) shall (and such Investor shall cause its Controlled Affiliates not
to), except as expressly contemplated by this Agreement and the Purchase
Agreement:

 

(i)                                           directly or indirectly, acquire,
offer to acquire, or agree to acquire beneficial ownership of Shares of Then
Outstanding Common Stock and/or Common Stock Equivalents, or make a tender,
exchange or other offer to acquire Shares of Then Outstanding Common Stock
and/or Common Stock Equivalents;

 

(ii)                                        directly or indirectly, seek to have
called any meeting of the stockholders of the Company, propose or nominate for
election to the Company’s Board of Directors any person whose nomination has not
been approved by a majority of the Company’s Board of Directors or cause to be
voted in favor of such person for election to the Company’s Board of Directors
any Shares of Then Outstanding Common Stock;

 

(iii)                                     directly or indirectly, make any
public announcement with respect to, or submit a proposal for or offer of any
transaction, or encourage or support a (or a proposal for) a tender offer,
exchange offer, merger, consolidation, acquisition, arrangement, business
combination, recapitalization, sale or acquisition of all or substantially all
assets or other extraordinary transaction involving the Company (an “Acquisition
Proposal”) by any Third Party, provided this clause shall not preclude the
tender by the Investor or any permitted transferee of any securities of the
Company in a Third Party Tender Offer or the vote by the Investor or such
permitted transferee with respect to any Acquisition Proposal in accordance with
the recommendation of the Board of Directors;

 

(iv)                                    directly or indirectly, solicit proxies
or consents or become a participant in a solicitation (as such terms are defined
in Regulation 14A under the Exchange Act) in opposition to the recommendation of
a majority of the Board of Directors with respect to any matter, or seek to
advise or influence any Third Party, with respect to voting of any Shares of
Then Outstanding Common Stock of the Company;

 

(v)                                       deposit any Shares of Then Outstanding
Common Stock in a voting trust or subject any Shares of Then Outstanding Common
Stock to any arrangement or agreement with respect to the voting of such Shares
of Then Outstanding Common Stock other than as contemplated by arrangements or
agreements with other Standstill Parties;

 

(vi)                                    otherwise act or seek to control the
Board of Directors or the management or policies of the Company;

 

(vii)                                 enter into discussions, negotiations,
arrangements or agreements or act in concert or form, join or participate in a
Group with any Third Party relating to the

 

7

--------------------------------------------------------------------------------


 

foregoing actions referred to in (i) through (vi) above or take any action that
could reasonably be expected to require the require the Company to make a public
announcement regarding the possibility of any such events; or

 

(viii)                              publicly request or propose in writing to
the Company’s Board of Directors, any member(s) thereof or any officer of the
Company that the Company amend, waive, or consider the amendment or waiver of,
any provisions set forth in this Section 2.1.

 

(b)                                 Notwithstanding anything in this Section 2
to the contrary:

 

(i)                                           the Standstill Parties shall not
be prohibited or restricted from making and submitting (A) to the Company and/or
the Board of Directors, any Acquisition Proposal that is intended by a
Standstill Party to be made and submitted on a non-publicly disclosed or
announced basis, or any confidential request for the Company and/or the Board of
Directors to waive, amend or provide a release of any provision of this Section
2.1 (whether or not in connection with such Acquisition Proposal); and (B) to
the Company, the Board of Directors, and/or the Company’s stockholders,
following any Acquisition Proposal received (or entered into) by the Company,
the Board of Directors or the Company’s stockholders by any Person or Group
other than the Investor or any of its Affiliates that is, was or becomes,
publicly disclosed or announced other than by the Standstill Parties in
contravention of this Agreement (including as a result of being approved by the
Board or otherwise the subject of any agreement, contract or understanding with
the Company) (the “Original Public Acquisition Proposal”), a Qualifying Public
Acquisition Proposal (which such Qualifying Public Acquisition Proposal may, for
the avoidance of doubt, include requests for the Company and/or the Board to
waive, amend or provide a release of any provision of Section 2.1(a)), or from
taking any other action, whether or not otherwise restricted by Section 2.1(a),
in connection with making, submitting, negotiating, effectuating or implementing
any such Qualifying Public Acquisition Proposal (or any amendment, supplement or
modification thereto) provided that, in the case of this sub-clause (B), the
right of the Standstill Parties to make, submit, negotiate, effectuate or
implement a Qualifying Public Acquisition Proposal on a publicly disclosed and
announced basis shall terminate with respect to the Original Public Acquisition
Proposal if such Original Public Acquisition Proposal is publicly withdrawn (or
terminated) (for the avoidance of doubt, an amendment, supplement or
modification to, or replacement Acquisition Proposal in respect of, such
Original Public Acquisition Proposal, shall not be deemed to be a withdrawal (or
termination)) before the Standstill Parties initially publicly disclose or
announce such Qualifying Public Acquisition Proposal; provided, further, that
the immediately preceding proviso shall not prohibit or restrict the Standstill
Parties from continuing, amending, supplementing or modifying, publicly or
otherwise, any such Qualifying Public Acquisition Proposal that was initially
publicly disclosed or announced prior to the public withdrawal (or termination)
of the Original Public Acquisition Proposal, or limit in any respect the rights
of the Standstill Parties with respect to any subsequent Original Public
Acquisition Proposal (whether or not made by the same Person or Group, and
whether or not related in any manner to any previously withdrawn (or terminated)
Original Public Acquisition Proposal);

 

8

--------------------------------------------------------------------------------


 

(ii)                                        the provisions of this Section 2
shall not, and are not intended to, restrict the manner in which any Investor
Designee may (A) vote on any matter submitted to the Board of Directors, (B)
participate in deliberations or discussions of the Board of Directors (including
making suggestions or raising issues to the Board of Directors) in his or her
capacity as a member of the Board of Directors, or (C) take actions required by
his or her exercise of legal duties and obligations as a member of the Board of
Directors or refrain from taking any action prohibited by his or her legal
duties and obligations as a member of the Board of Directors.  For purposes of
clarity, other than as provided herein, any Investor Designee may participate
fully in discussions, deliberations, negotiations or determinations, or other
actions or matters with respect to which any other members of the Board of
Directors participate, regarding any Acquisition Proposal, provided, that (1)
such Acquisition Proposal is not made or submitted by the Standstill Parties and
(2) the Investor has committed to the Company in writing not to make (directly
or through its Affiliates) an alternate Acquisition Proposal with respect to
such Acquisition Proposal;

 

(iii)                                     the restrictions in Section 2.1(a)(i)
shall not prohibit the Investor Designee from receiving from the Company any
equity or equity-based awards in connection with his or her service on the Board
of Directors (or any committee thereof); and

 

(iv)                                    the restrictions in Section 2.1(a)(i)
shall not prohibit the acquisition by the Standstill Parties of Common Stock or
Common Stock Equivalents from (A) any Person on the open market, (B) any
negotiated purchase from any Company stockholder or (C) from the Company
pursuant to Section 2.2, provided that (i) the Standstill Parties shall not
effect any such purchase to the extent such purchase will result in the Company
having fewer than 350 Public Holders (as such term is defined in Rule 5005 of
the Nasdaq Listing Rules) of Common Stock and (ii) in no event shall the
Standstill Parties acquire beneficial ownership of shares of Common Stock that
would result in the Investor and its Affiliates collectively owning shares of
Common Stock that would exceed 19.9% of the Shares of Then Outstanding Common
Stock; provided, however, that the Investor shall have the right to cure, or
cause a Non-Controlled Affiliate to cure, within a reasonable time following
written notice from the Company, any inadvertent contravention of such 19.9%
beneficial ownership limitation caused by the beneficial ownership of Common
Stock or Common Stock Equivalents by a Non-Controlled Affiliate of a Standstill
Party to the reasonable satisfaction of the Company; provided, further, that any
such contravention of such 19.9% beneficial ownership limitation does not, based
on the reasonable advice of counsel to the Company, violate Rule 5635 of the
Nasdaq Listing Rules or applicable law or cause the Company to seek stockholder
approval in relation thereto.

 

(c)                                  If any Non-Controlled Affiliate of the
Investor takes any action that would be prohibited under this Section 2.1 by a
Controlled Affiliate of the Investor, upon written notice from the Company, the
Investor shall use its best efforts to take appropriate measures to remedy such
action to the reasonable satisfaction of the Company.

 

2.2                               Certain Offerings.  During the Standstill
Period, if the Company proposes to issue additional shares of Common Stock or
any Common Stock Equivalents (collectively, the “Offered Securities”) in a (a)
broadly marketed, underwritten, public offering of Offered

 

9

--------------------------------------------------------------------------------


 

Securities registered under the Securities Act other than a Permitted Issuance
(a “Public Offering”), or (b) private placement or registered offering other
than a Public Offering or Permitted Issuance (a “Private Placement”), the
Company shall use commercially reasonable efforts to provide the Standstill
Parties the opportunity to purchase up to a number of Offered Securities equal
to the Offering Cap on the same terms as the other investors in such offering;
provided, however, that the foregoing shall not apply to a Private Placement the
success of which could reasonably be expected to be jeopardized by allowing such
Standstill Parties to participate as determined in good faith by the Board of
Directors.  In the event the Standstill Parties are not offered the opportunity
to participate in a Private Placement pursuant to the preceding sentence, the
Company shall use commercially reasonable efforts to give the Standstill Parties
an opportunity to purchase the same number of Offered Securities on
substantially the same terms that the Standstill Parties would have had the
opportunity to purchase in the original Private Placement concurrently with or
promptly following the closing of such original Private Placement. 
Notwithstanding anything else in this Section 2.2 to the contrary, in no event
shall Investor’s rights hereunder cause the Company, based on the reasonable
advice of counsel, to violate Rule 5635 of the Nasdaq Listing Rules or
applicable law without obtaining stockholder approval for such transactions or
otherwise cause the Company to seek stockholder approval of such transactions
thereunder.  Any Controlled Affiliates of the Investor that acquire Offered
Securities pursuant to this Section 2.2 shall, as a condition to acquiring such
Offered Securities, agree in writing to be subject to and bound by all
restrictions and obligations set forth in this Agreement as though it were the
Investor hereunder.

 

2.3                               Required Dispositions.  Notwithstanding any
other provision of this Agreement to the contrary, in the event that at any time
during the Standstill Period the Investor and its Affiliates beneficially own
more than 19.9% of the Shares of Then Outstanding Common Stock, the Investor
shall (or shall cause any of its Affiliates to) promptly Dispose of a number of
shares of Common Stock or Common Stock Equivalents such that the beneficial
ownership of Investor and its Affiliates of shares of Common Stock following
such Disposition is equal to or less than 19.9% of the Shares of Then
Outstanding Common Stock; provided, however, that the Investor agrees that in no
event shall the rights provided to the Investor hereunder or the beneficial
ownership of shares of Common Stock or Common Stock Equivalents by the Investor
and its Affiliates cause the Company, based on the reasonable advice of counsel
to the Company, to violate Rule 5635 of the Nasdaq Listing Rules or applicable
law without obtaining stockholder approval or otherwise cause the Company to
seek stockholder approval in relation to thereto; and provided, further, that
notwithstanding any provision of this Section 2.3 to the contrary, in connection
with any Disposition of shares of Common Stock under this Section 2.3, the
Investor shall not (and shall cause its Controlled Affiliates and use
commercially reasonable efforts to cause its Non-Controlled Affiliates not to)
Dispose of any shares of Common Stock or Common Stock Equivalents to a Person
that such Investor or Affiliate knows (after a reasonable inquiry in a private
placement) is a Competitor.

 

10

--------------------------------------------------------------------------------


 

SECTION 3.

RESTRICTIONS ON DISPOSITIONS

 

3.1                               Lock-Up.  During the Restricted Period,
without the prior approval of the Company or as otherwise contemplated by this
Agreement, the Investor shall not, and shall cause its Affiliates not to,
Dispose of (a) any of the Purchased Shares or any shares of Common Stock
beneficially owned by such Investor or any of its Affiliates acquired after the
date of this Agreement, together with any shares of Common Stock issued in
respect thereof as a result of any stock split, stock dividend, share exchange,
merger, consolidation or similar recapitalization, and (b) any Common Stock
issued as (or issuable upon the exercise of any warrant, right or other security
that is issued as) a dividend or other distribution with respect to, or in
exchange or in replacement of, the shares of Common Stock described in clause
(a) of this sentence; provided, however, that the foregoing shall not prohibit
the Investor or its Controlled Affiliates that acquired Purchased Shares in a
Permitted Transfer from transferring Purchased Shares to the Company or in a
Permitted Transfer.

 

3.2                               Sale Limitations.  Subject to the restrictions
set forth in Section 3.1, the Investor agrees that, for so long as the
Investor’s board nomination right under Section 4.4 is in effect, except for any
transfer of Shares of Then Outstanding Common Stock and/or Common Stock
Equivalents by such Investor to the Company or in a Permitted Transfer, it shall
not, and shall cause its Controlled Affiliates not to, Dispose of any Shares of
Then Outstanding Common Stock and/or Common Stock Equivalents at any time:
(a) except pursuant to (i) a registered public offering in accordance with the
Registration Rights Agreement, (ii) Rule 144 under the Securities Act, (iii) a
Change of Control transaction approved by the Board of Directors or
(iv) pursuant to privately negotiated sales in transactions exempt from the
registration requirements under the Securities Act or (b) to a Person that such
Investor or Controlled Affiliate knows (after a reasonable inquiry in a private
placement) is a Competitor.

 

3.3                               Certain Tender Offers.  Notwithstanding any
other provision of this Section 3, this Section 3 shall not prohibit or restrict
any Disposition of Shares of Then Outstanding Common Stock and/or Common Stock
Equivalents by the Standstill Parties into (a) a tender offer by a Third Party,
approved by a majority of the Board of Directors, that if completed in
accordance with its terms would result in a Change of Control (a “Third Party
Tender Offer”) or (b) an issuer tender offer by the Company.

 

3.4                               Offering Lock-Up.  For so long as the Investor
holds at least 5% of the Shares of Then Outstanding Common Stock, the Investor
shall, if requested by the Company and an underwriter of Common Stock of the
Company in connection with any public offering involving an underwriting of
Common Stock of the Company, agree not to Dispose of any Shares of Then
Outstanding Common Stock and/or Common Stock Equivalents for a specified period
of time, such period of time not to exceed ninety (90) days (a “Lock-Up
Agreement”), provided that the Company’s directors and executive officers enter
into similar agreements and the Company has used commercially reasonable efforts
to seek similar agreements from other holders of at least 5% of the Shares of
Then Outstanding Common Stock.  Any Lock-Up Agreement shall be in writing in a
form reasonably satisfactory to the Company and the underwriter(s) in such
offering.  The Company agrees that if it shall release any director, executive
officer or holder of at least 5% of the Shares of Then Outstanding Common Stock
from any such lock-up agreement, it shall release the Investor from the

 

11

--------------------------------------------------------------------------------


 

obligations of the Lock-Up Agreement on a proportionate basis relative to its
ownership of Common Stock. The Company may impose stop transfer instructions
with respect to and/or Common Stock Equivalents subject to the foregoing
restrictions until the end of the specified period of time.

 

3.5                               Legend.  For so long as the Purchased Shares
are subject to any of the restrictions set forth in this Section 3, the
book-entry or certificated form of the Purchased Shares shall bear the following
legend:

 

THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFER PURSUANT TO THE PROVISIONS OF
A VOTING AND STANDSTILL AGREEMENT DATED AS OF SEPTEMBER 21, 2016. A COPY OF THE
VOTING AND STANDSTILL AGREEMENT MAY BE OBTAINED FROM THE COMPANY. ANY TRANSFER
IN VIOLATION OF THE VOTING AND STANDSTILL AGREEMENT IS VOID AND OF NO EFFECT.

 

SECTION 4.

ADDITIONAL AGREEMENTS

 

4.1                               Voting of Securities.  For so long as the
Investor’s board nomination right under Section 4.4 is in effect, other than as
permitted by this Agreement, in any vote or action by written consent of the
stockholders of the Company (including, without limitation, with respect to the
election of directors), the Investor shall, and shall cause its Controlled
Affiliates to (and use commercially reasonable efforts to cause any
Non-Controlled Affiliates to), vote or execute a written consent with respect to
all voting securities of the Company as to which it is entitled to vote or
execute a written consent in accordance with the recommendation of a majority of
the Board of Directors; provided, however, that if any Non-Controlled Affiliate
of the Investor does not vote or execute a written consent in accordance with
this Section 4.1, upon written notice from the Company, the Investor shall use
its best efforts to take appropriate measures to remedy such inaction to the
reasonable satisfaction of the Company.

 

4.2                               Change of Control.  Notwithstanding
Section 4.1, the Investor and its Affiliates may vote, or execute a written
consent with respect to, any or all of the voting securities of the Company as
to which they are entitled to vote or execute a written consent, as they may
determine in their sole discretion with respect to any transaction the
consummation of which would result in a Change of Control of the Company.

 

4.3                               Quorum.  In furtherance of Section 4.1, for so
long as the Investor’s board nomination right under Section 4.4 is in effect,
the Investor shall be, and shall cause each of its Controlled Affiliates (and
use commercially reasonable efforts to cause any Non-Controlled Affiliates) to
be, present in person or represented by proxy at all meetings of stockholders to
the extent necessary so that all voting securities of the Company as to which
they are entitled to vote shall be counted as present for the purpose of
determining the presence of a quorum at such meeting; provided, however, that if
any Non-Controlled

 

12

--------------------------------------------------------------------------------


 

Affiliate of the Investor is not present in person or represented by proxy at
stockholders’ meetings in accordance with this Section 4.3, upon written notice
from the Company, the Investor shall use its best efforts to take appropriate
measures to remedy such inaction to the reasonable satisfaction of the Company

 

4.4                               Board Nomination Right.  For so long as the
Standstill Parties beneficially own at least five million (5,000,000) shares of
Common Stock (as adjusted for any stock split, stock dividend or any subdivision
of the Common Stock, or any other reclassification or other similar
recapitalization after the date hereof), or such lesser number of shares of
Common Stock which then constitute at least 10% of the Shares of Then
Outstanding Common Stock, at each annual meeting of the stockholders of the
Company or at any meeting of the stockholders of the Company at which members of
the Board of Directors are to be elected (or, for so long as the Company has a
classified Board, at any meeting of the stockholders of the Company at which
Class I members of the Board are to be elected), or whenever such action is to
be taken by written consent for such purposes, the Company agrees to nominate
for election one individual designated by the Investor (an “Investor Designee”)
who shall be reasonably acceptable to the nominating and corporate governance
committee of the Board of Directors (an Investor Designee who satisfied such
requirements, a “Qualified Investor Designee”).  The Investor’s initial designee
under this Agreement shall be Seymour Liebman (the “Initial Designee”), whom the
Company agrees is a Qualified Investor Designee.  On or prior to the Closing
Date, the Company shall take all actions necessary (including, if necessary, by
approving an enlargement of its Board of Directors to create a vacancy thereon)
to cause the appointment to the Board of Directors of the Initial Designee
effective as of the Closing Date, and thereafter, for so long as the Investor’s
board nomination right under this Section 4.4 continues, the Company will use
its commercially reasonable efforts to cause the election and reelection of such
individual to the Board of Directors for so long as he or she is a Qualified
Investor Designee (including recommending that the Company’s stockholders vote
in favor of the election of such an individual and otherwise supporting him for
election in a manner no less rigorous and favorable than the manner in which the
Company supports its other nominees), provided that if the Investor determines
to designate a different individual (“Replacement Designee”) as its Investor
Designee, and such Replacement Designee is a Qualified Investor Designee, such
obligation shall instead apply to the Replacement Designee.  If any Investor
Designee vacates the Board of Directors, the Company shall take all actions
necessary to cause the appointment to the Board of Directors of a Qualified
Investor Designee nominated by the Investor to fill the vacancy and thereafter
the Company will use its commercially reasonable efforts to cause the election
of such an individual to the Board of Directors, subject to the same conditions
and limitations as set forth in the foregoing sentence.  For avoidance of doubt,
the Investor shall be limited to only one designee serving on the Board at any
time pursuant to this Section 4.4.  Such designee shall be entitled to the same
level of directors’ and officers’ indemnity insurance coverage and indemnity and
exculpation protection (including under any indemnification agreement) as the
other members of the Board of Directors.  For so long as an Investor Designee
serves on the Board of Directors, the Company shall maintain in place directors’
and officers’ indemnity insurance coverage in an amount deemed appropriate by
the Board of Directors.  Any Investor Designee shall be subject to the same
Company policies and procedures as the other directors on the Board of

 

13

--------------------------------------------------------------------------------


 

Directors, including with respect to conflicts of interest and recusal from
deliberations and voting.

 

Notwithstanding anything to the contrary herein, the Company will have the
unilateral right to terminate all of the rights of the Investor set forth in
this Section 4.4 in their entirety (as provided therein), upon written notice to
the Investor, if any of the Standstill Parties, or any Non-Controlled
Affiliates, shall have breached Section 2 of the Agreement in any material
respect (as though such Section 2 were binding on the Non-Controlled Affiliates,
in the case of the Non-Controlled Affiliates) and, if such breach is susceptible
of cure, failed to cure such breach within 48 hours after receiving written
notice of such alleged breach from the Company, and upon such termination the
terminated rights or agreements shall have no further force or effect.

 

4.5                               Corporate Opportunity.  The Company renounces
any interest or expectancy of the Company in, or in being offered an opportunity
to participate in, any matter, transaction or interest that is presented to, or
acquired, created or developed by, or which otherwise comes into the possession
of (a) any Investor Designee or (b) the Standstill Parties (collectively,
“Covered Persons”), unless in either case such matter, transaction or interest
is presented to, or acquired, created or developed by, or otherwise comes into
the possession of, a Covered Person expressly and solely in such Covered
Person’s capacity as a director of the Company, and waives any claim against
each Covered Person arising from the fact that such Covered Person (i) pursues
or acquires any such corporate opportunity for its own account or the account of
any Affiliate or other person, (ii) directs, recommends, sells, assigns or
otherwise transfers such corporate opportunity to another person or (iii) does
not communicate information regarding such corporate opportunity to the Company;
provided, that, in each such case, that any corporate opportunity which is
expressly offered to a Covered Person in writing in his or her capacity as a
member of the Board of Directors shall belong to the Company.

 

SECTION 5.

PROPRIETARY INFORMATION

 

5.1                               Confidentiality. Subject to Section 5.2,
unless otherwise agreed to in writing by the Company and subject to any
exceptions expressly set forth in the Co-Development Partnership Agreement by
and between the Company and Canon U.S. Life Sciences, Inc., dated as of
February 3, 2015, the Investor shall, (a) except as required by law, keep all
Proprietary Information confidential and not disclose or reveal any Proprietary
Information to any person (other than to Investor’s Affiliates, Representatives
and Representatives of Investor’s Affiliates who are not Competitors and have a
need to know such information for purposes of advising the Investor on its
investment in the Company and who are informed by the Investor of the
confidential nature of such information; provided, further that the Investor
will be responsible for any violation of this Agreement by its Affiliates, its
Representatives and Representatives of its Affiliates as if they were a party to
this Agreement; and provided, further, that no Proprietary Information shall be
disclosed or revealed to a Competitor in connection with a Permitted Transfer);
(b) not use Proprietary Information for any purpose other than enabling the
Investor to evaluate the Investor’s investment in the Company; and (c)

 

14

--------------------------------------------------------------------------------


 

except as required by law or legal process, not disclose to any person the fact
that Proprietary Information has been disclosed to the Investor, provided that,
for the avoidance of doubt, the disclosure of the existence of this Agreement
shall not be deemed to be a breach of the foregoing clause (c).  The obligations
of the Investor contained in this Section 5.1 to keep Proprietary Information
confidential shall survive any termination or expiration of this Agreement.

 

5.2                               Disclosure Required by Law. In the event that
the Investor, any of its Affiliates or any of their respective Representatives
is requested pursuant to, or required by, applicable law or regulation
(including, without limitation, any rule, regulation or policy statement of any
national securities exchange, market or automated quotation system applicable to
the Investor or any of its Affiliates) or by legal process to disclose any
Proprietary Information, the Investor shall provide the Company with prompt
notice of such request or requirement in order to enable the Company (a) to seek
an appropriate protective order or other remedy, (b) to consult with the
Investor with respect to the Company’s taking steps to resist or narrow the
scope of such request or legal process or (c) to waive compliance, in whole or
in part, with the terms of this Section 5. In the event that such protective
order or other remedy is not timely sought or obtained, or the Company waives
compliance, in whole or in part, with the terms of this Section 5, the Investor
shall use commercially reasonable efforts to disclose only that portion of the
Proprietary Information which is, in the opinion of outside legal counsel of the
Investor, legally required to be disclosed and to ensure that all Proprietary
Information that is so disclosed will be accorded confidential treatment.

 

5.3                               Privileged Information.  To the extent that
any Proprietary Information may include material subject to the attorney-client
privilege, work product doctrine or any other applicable privilege concerning
pending or threatened legal proceedings or governmental investigations and is
received by the Investor or its Controlled Affiliates through an Investor
Designee, the parties understand and agree that they may have a commonality of
interest with respect to such matters and it is their desire, intention and
mutual understanding that the sharing of such material is not intended to, and
shall not, waive or diminish in any way the confidentiality of such material or
its continued protection under the attorney-client privilege, work product
doctrine or other applicable privilege.  All Proprietary Information provided by
the Company that is entitled to protection under the attorney-client privilege,
work product doctrine or other applicable privilege shall remain entitled to
such protection under these privileges, and under the joint defense doctrine, to
the extent applicable.  Nothing in this Agreement obligates the Company to
reveal material subject to the attorney-client privilege, work product doctrine
or any other applicable privilege to the Investor.

 

5.4                               No Warranties.  The Investor acknowledges that
neither the Company nor any of its Representatives makes any express or implied
representation or warranty as to the accuracy or completeness of any Proprietary
Information, and the Investor agrees that none of such Persons shall have any
liability to any of the Investor, any of its Affiliates or any of their
respective Representatives relating to or arising from the use of any
Proprietary Information.

 

5.5                               Return or Destruction of Proprietary
Information.  At any time, upon the request of the Company, the Investor shall
promptly deliver to the Company or destroy (provided that any such destruction
shall be certified by the Investor) all Proprietary Information and all copies,
reproductions, summaries, analyses or extracts thereof or based

 

15

--------------------------------------------------------------------------------


 

thereon (whether in hard-copy form or on intangible media, such as electronic
mail or computer files) in the possession of the Investor, any of its Affiliates
or any of their respective Representatives; provided that the Investor, its
Affiliates and their respective Representatives shall be permitted to retain a
copy of such Proprietary Information to the extent such person believes in good
faith that the retention of such copy is required under applicable law
(including the recordkeeping requirements under the Investment Advisers Act of
1940, as amended).  The Investor acknowledges that the Company reserves the
right, in its sole discretion and without giving any reason therefor, to request
the return or destruction of Proprietary Information pursuant to this
Section 5.5.

 

5.6                               Acknowledgement of Securities Law. The
Investor is aware of the restrictions imposed by the United States securities
law on the purchase or sale of securities by any person who has received
material, non-public information from the issuer of such securities and on the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information.

 

SECTION 6.

TERMINATION OR SURVIVAL OF CERTAIN RIGHTS AND OBLIGATIONS

 

Except as otherwise provided in this Agreement, this Agreement shall terminate
in its entirety upon the earlier to occur of (a) the mutual written agreement of
the parties and (b) the occurrence of a Change in Control.  Notwithstanding the
foregoing, the rights and obligations provided in Section 4.5, Section 5,
Section 7 and Section 8 shall survive termination of this Agreement.

 

SECTION 7.

NOTICES

 

All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or electronic mail, or mailed by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, and shall be deemed given when so sent in the
case of facsimile or electronic mail transmission, or when so received in the
case of mail or courier, and addressed as follows:

 

if to the Company, to:

 

T2 Biosystems, Inc.

 

101 Hartwell Avenue

 

Lexington, Massachusetts 02421

 

Attention: General Counsel

 

Facsimile: (781) 357-3080

 

E-Mail: mgibbs@t2biosystems.com

 

 

16

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

John Hancock Tower, 27th Floor

Boston, Massachusetts 02116

Attention:

Johan V. Brigham

 

Facsimile: 617.948.6008

 

E-mail: Johan.Brigham@lw.com

 

 

 

Evan G. Smith

 

Facsimile: (617) 948-6001

 

E-Mail: evan.smith@lw.com

 

if to the Investor, to:

 

Canon, U.S.A., Inc.

 

One Canon Park

 

Melville, New York 11747

 

Attention: Vice President - Legal

 

Telephone No.: (631) 330-5660

 

Facsimile No.: (631) 330-5129

 

E-Mail: shimelstein@cusa.canon.com

 

 

with a copy (which shall not constitute notice) to:

 

Canon, U.S.A., Inc.

One Canon Park

Melville, New York 11747

Attention:

Seymour Liebman, Executive Vice President,

 

Chief Administrative Officer & General Counsel

Telephone No.: (631) 330-5191

Facsimile No.: (631) 330-5191

E-Mail: sliebman@cusa.canon.com

 

and

 

Greenberg Traurig, LLP

One International Place, Suite 2000

Boston, Massachusetts 02110

Attention:

Bradley A. Jacobson

 

Facsimile: (617) 279-8402

 

E-mail: jacobsonb@gtlaw.com

 

 

 

Elizabeth W. Fraser

 

Facsimile: (617) 279-8427

 

E-mail: frasere@gtlaw.com

 

17

--------------------------------------------------------------------------------


 

, or to such other person, at such other place or in such manner as one party
shall designate to other party in writing.

 

SECTION 8.

MISCELLANEOUS

 

8.1                               Waivers and Amendments.  Waiver by a party of
a breach hereunder by another party shall not be construed as a waiver of any
subsequent breach of the same or any other provision.  No delay or omission by a
party in exercising or availing itself of any right, power or privilege
hereunder shall preclude the later exercise of any such right, power or
privilege by such party.  Neither this Agreement nor any provision hereof may be
changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Investor.

 

8.2                               Governing Law; Submission to Jurisdiction. 
This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York, without regard to the conflict of laws principles thereof
that would require the application of the Law of any other jurisdiction.  The
parties irrevocably and unconditionally submit to the exclusive jurisdiction of
the state and federal courts sitting in the County of New York, in the State of
New York, solely and specifically for the purposes of any action or proceeding
arising out of or in connection with this Agreement.

 

8.3                               Remedies.  The rights, powers and remedies of
the parties under this Agreement are cumulative and not exclusive of any other
right, power or remedy which such parties may have under any other agreement or
Law.  No single or partial assertion or exercise of any right, power or remedy
of a party hereunder shall preclude any other or further assertion or exercise
thereof.

 

8.4                               Specific Performance.  The parties hereby
acknowledge and agree that the rights of the parties hereunder are special,
unique and of extraordinary character, and that if any party refuses or
otherwise fails to act, or to cause its affiliates to act, in accordance with
the provisions of this Agreement, such refusal or failure would result in
irreparable injury to the Company or the Investor, as the case may be, the exact
amount of which would be difficult to ascertain or estimate and the remedies at
law for which would not be reasonable or adequate compensation.  Accordingly, if
any party refuses or otherwise fails to act, or to cause its Affiliates to act,
in accordance with the provisions of this Agreement, then, in addition to any
other remedy which may be available to any damaged party at law or in equity,
such damaged party will be entitled to seek specific performance and injunctive
relief, without posting bond or other security, and without the necessity of
proving actual or threatened damages, which remedy such damaged party will be
entitled to seek in any court of competent jurisdiction.  Notwithstanding this
Section 8.4, except as otherwise provided herein, if any act or failure to act
by a Non-Controlled Affiliate of the Investor contravenes this Agreement (or
would contravene this Agreement to the extent it was binding on such
Non-Controlled Affiliate, notwithstanding that it is not binding on such
Non-Controlled Affiliate), upon written notice by the Company, the Investor
shall use its best efforts to take or cause such

 

18

--------------------------------------------------------------------------------


 

Non-Controlled Affiliate to take appropriate measures to remedy such inaction to
the reasonable satisfaction of the Company.

 

8.5                               Successors and Assigns.  Except as otherwise
expressly provided herein, the provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.  Except as otherwise expressly provided
herein, this Agreement, or any rights or obligations hereunder, may not be
assigned by either party without the prior written consent of the other.

 

8.6                               Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

 

8.7                               Severability.  If, under applicable Laws, any
provision hereof is invalid or unenforceable, or otherwise directly or
indirectly affects the validity of any other material provision(s) of this
Agreement in any jurisdiction (“Modified Clause”), then, it is mutually agreed
that this Agreement shall endure and that the Modified Clause shall be enforced
in such jurisdiction to the maximum extent permitted under applicable Laws in
such jurisdiction; provided that the parties shall consult and use all
reasonable efforts to agree upon, and hereby consent to, any valid and
enforceable modification of this Agreement as may be necessary to avoid any
unjust enrichment of either party and to match the intent of this Agreement as
closely as possible, including the economic benefits and rights contemplated
herein.

 

8.8                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original but which together
shall constitute one and the same instrument.

 

8.9                               Entire Agreement.  This Agreement, the
Purchase Agreement and the Registration Rights Agreement contain the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.

 

8.10                        Third Party Beneficiaries.  None of the provisions
of this Agreement shall be for the benefit of or enforceable by any Third
Party.  No Third Party shall obtain any right under any provision of this
Agreement or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against any party hereto.

 

8.11                        No Conflicting Agreements.  The Investor hereby
represents and warrants to the Company that neither it nor any of its Affiliates
is, as of the date of this Agreement, a party to, and agrees that , on or after
the date of this Agreement, the Investor shall not (and shall cause its
Controlled Affiliates and use commercially reasonable efforts to cause any
Non-Controlled Affiliates not to) enter into any agreement that conflicts with
the rights granted to the Company in this Agreement.

 

(Signature Page Follows)

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

 

COMPANY:

 

 

 

T2 BIOSYSTEMS, INC.

 

 

 

 

 

By:

/s/ John McDonough

 

Name:

John McDonough

 

Title:

President & CEO

 

 

 

 

 

INVESTOR:

 

 

 

 

 

CANON U.S.A., INC.

 

 

 

 

 

By:

/s/ Yoroku Adachi

 

Name:

Yoroku Adachi

 

Title:

Chairman & CEO

 

--------------------------------------------------------------------------------